                                     Case 2:18-cv-01657-JCM-NJK Document 23 Filed 01/29/19 Page 1 of 2



                       1       ROGER L. GRANDGENETT II, ESQ., Bar # 6323
                               Z. KATHRYN BRANSON, ESQ., Bar # 11540
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:   702.862.8800
                               Fax No.:     702.862.8811
                       5       Email: rgrandgenett@littler.com
                               Email: kbranson@littler.com
                       6
                               Attorneys for Defendant
                       7       TARGET CORPORATION

                       8
                                                              UNITED STATES DISTRICT COURT
                       9
                                                                   DISTRICT OF NEVADA
                    10

                    11
                               CHRISTOPHER GOETZ,
                    12
                                                 Plaintiff,                   Case No. 2:18-cv-01657-JCM-NJK
                    13
                               vs.                                            STIPULATION AND ORDER TO DISMISS
                    14                                                        ACTION WITH PREJUDICE
                               TARGET CORPORATION, a foreign
                    15         corporation; AND DOES 1-50, inclusive,

                    16                           Defendant.

                    17

                    18                  Defendant TARGET CORPORATION (“Defendant”) and Plaintiff CHRISTOPHER
                    19         GOETZ (“Plaintiff”), by and through their undersigned counsel, hereby stipulate and agree to the
                    20         dismissal of this action in its entirety, with prejudice, with each party to bear its own costs and
                    21         attorney’s fees. The parties agree that neither party is a prevailing party in this action and that
                    22         ///
                    23
                               ///
                    24
                               ///
                    25

                    26         ///

                    27
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                                  Case 2:18-cv-01657-JCM-NJK Document 23 Filed 01/29/19 Page 2 of 2



                       1       neither party will seek any attorney’s fees or costs pursuant to any rule, statute, or law, whether

                       2       local, state, or federal.

                       3       Dated: January 29, 2019                             Dated: January 29, 2019
                       4       Respectfully submitted,                         Respectfully submitted,
                       5

                       6       /s/ Daniel R. Watkins, Esq._________            /s/ Z. Kathryn Branson, Esq.__________
                               DANIEL R. WATKINS, ESQ.                         ROGER L. GRANDGENETT II, ESQ.
                       7       THERESA M. SANTOS, ESQ.                         Z. KATHRYN BRANSON, ESQ.
                               WATKINS & LETOFSKY, LLP                         Littler Mendelson, P.C.
                       8

                       9       Attorney for Plaintiff                          Attorneys for Defendant
                               CHRISTOPHER GOETZ                               TARGET CORPORATION
                    10

                    11

                    12                                                     IT IS SO ORDERED.
                                                                                 February
                                                                           Dated this       5, 2019.
                                                                                      ____ day of ____________, 2019.
                    13

                    14
                                                                           _____________________________________
                    15
                                                                           UNITED STATES DISTRICT JUDGE
                    16         FIRMWIDE:161045874.1 052067.1589

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                              2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
